Case 2:21-cv-00038-SPC-NPM Document 29 Filed 03/01/21 Page 1 of 12 PageID 758




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

DARLEEN DEPOALO,

             Plaintiff,

v.                                               Case No: 2:21-cv-38-SPC-NPM

DEUTSCHE BANK NATIONAL
TRUST COMPANY, as Trustee
under Pooling and Servicing
Agreement dated as of April 1,
2006 Morgan Stanley ABS
Capital I Trust 2006-NC3,
Mortgage Pass-Through
Certificates Series 2006-NC3,

              Defendant.
                                          /

                              OPINION AND ORDER1

       Before the Court is Defendant Deutsche Bank National Trust Company’s

Amended Motion to Quash Service of Process and Vacate Clerk’s Default (Doc.

13), Plaintiff Darleen Depoalo’s Motion for Remand (Doc. 21), and Depoalo’s

Motion to Strike Untimely Hearsay Declaration and/or for Leave to Reply (Doc.

26). For the following reasons, the Court grants the motion to quash, denies

the motion to remand, and denies the motion to strike.



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00038-SPC-NPM Document 29 Filed 03/01/21 Page 2 of 12 PageID 759




                         PROCEDURAL BACKGROUND

       This is one of over 25 virtually identical complaints filed across Florida

against Deutsche Bank National Trust Company (“DBNTC”) by a cadre of

attorneys associated with Attorney Lee Segal.2                (Doc. 14).3     In short, the

plaintiffs in these lawsuits allege DBNTC’s prosecution of foreclosure actions

were “fraudulent, illegal, and perjurious” and rendered the rulings void. (Doc.

3 at 4). First, the plaintiffs allege DBNTC never legally owned the mortgages

it sought to foreclose. (Id. at 4-5).          Second, the plaintiffs allege that the

beneficiaries of the trust holding the mortgages never authorized the

foreclosure suits. (Id. at 5). Third, the plaintiffs allege DBNTC’s trust license

had been revoked so it was illegal for it to act as a trustee to the pooled

mortgages. (Id.) Thus, the plaintiffs allege, DBNTC engaged in a series of

frauds in attempting to collect an unlawful debt, including recording a lis

pendens, in violation of Florida’s Civil Remedies for Criminal Practices Act,

Fla. Stat. § 772.101, et seq.

       The complaints in each case are fundamentally identical except for the

quintessential variables of the plaintiff and property. But these facts are

virtually irrelevant to the legal claims as currently pled.                     Indeed, the


2 Mr. Segal signed his filings in federal court as Lior Segal, but as Lee Segal in state court.
Mr. Segal’s Florida Bar registration information lists his name as Lee Segal, as does his
admission to the Middle District of Florida.
3 This may be a significant under-estimation, as recent filings reference over 50 virtually

identical cases. (See Case No. 2:21-cv-42-SPC-NPM, Doc. 27).




                                              2
Case 2:21-cv-00038-SPC-NPM Document 29 Filed 03/01/21 Page 3 of 12 PageID 760




allegations as to the supposed fraudulent behavior in each of the underlying

foreclosure actions is generalized and not case specific. Tellingly threading

these complaints together, all but one of the complaints before the

undersigned, including those ostensibly filed by attorneys other than Mr. Segal

like this one, have the same transposition typos citing non-existent Fla. Stat.

§ 772.013(1)–(4) and § 772.014, instead of correct citations to Fla. Stat. §

772.103(1)–(4) and § 772.104. (See Doc. 3 at 11).4

       But the complaints themselves are not the only similarity linking these

cases. Foreclosure actions necessarily take place in the county where the

mortgaged property is located. Nearly every lawsuit filed by Mr. Segal and his

colleagues, however, contain the same procedural oddity: they were filed in a

separate county from the underlying foreclosure action. Here, for example,

Depoalo’s property is in Palm Harbor, Pinellas County, Florida.                    Depoalo

brought this fraud action related to the Pinellas County foreclosure not in

Pinellas County, however, but half a state away in rural Hendry County,

Florida.



4The undersigned has nine cases involving these claims against either DBNTC or the Bank
of New York Mellon: 2:21-cv-9-SPC-NPM, 2:21-cv-37-SPC-NPM, 2:21-cv-38-SPC-NPM, 2:21-
cv-39-SPC-NPM, 2:21-cv-40-SPC-NPM, 2:21-cv-42-SPC-NPM, 2:21-cv-47-SPC-NPM, 2:21-cv-
66-SPC-NPM, and 2:21-cv-80-SPC-NPM. Seven have transposition errors as to § 772.103.
Eight have transposition errors as to § 772.104. The only complaint that contains multiple
counts, Case 2:21-cv-47-SPC-NPM, is not internally consistent as to its transposition errors,
with Count 1 citing § 772.103 and § 772.104, Count 2 citing § 772.013 and § 772.014, and
Count 3 citing § 772.103 and § 772.014. Only one case, 2:21-cv-80-SPC-NPM, appears to
correctly cite the statutes invoked.




                                             3
Case 2:21-cv-00038-SPC-NPM Document 29 Filed 03/01/21 Page 4 of 12 PageID 761




      Another pronounced procedural oddity linking these lawsuits is this

matter before the Court: service of process. Depoalo sued in Hendry County

20th Judicial Circuit Court on November 17, 2020.              Depoalo served her

complaint and summons on “CT CORP” at 28 Liberty Street in New York on

November 18, 2020. (Doc. 13-1). The process server, Michael Levey, included

on the affidavit of service:

      Per Jacquelin Walton at the security desk, the respondent
      Deutsche Bank of 60 Wall Street NY NY has directions to continue
      to serve process at CT Corp 28 Liberty Street NY NY 10005 as no
      one currently is present in the building who is authorized to accept
      legal papers. As of 11/12/20 she does not know when this method
      will revert to the original service address.

(Id.) On November 20, 2020, CT Corporation System (“CT”) sent a letter to

Depoalo’s counsel, Megan Lazenby, indicating that CT was not the registered

agent of DBNTC and would be unable to forward the complaint and summons

purportedly served by Levey. (Doc. 13-2 at 3).5

      Depoalo sought summary judgment after default. (See Doc 1-2 at 27).

DBNTC appeared on or about January 7, 2021, (Doc. 21 at 4; Doc. 1-2 at 4),

then removed the matter to federal court based on diversity jurisdiction on

January 14, 2021, (Doc. 1).




5 CT had sent Ms. Lazenby at least four other letters in November and December 2020
indicating the same—that CT is not the registered agent for DBNTC and could not accept
service on its behalf. (Doc. 13-4).




                                          4
Case 2:21-cv-00038-SPC-NPM Document 29 Filed 03/01/21 Page 5 of 12 PageID 762




                           MOTION TO REMAND

      Multiple motions are before the Court, but Depoalo’s motion to remand

must be addressed first given it implicates the Court’s jurisdiction. See Univ.

of S. Alabama v. Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999) (“[A]

federal court must remand for lack of subject matter jurisdiction

notwithstanding the presence of other motions pending before the court.”).

Depoalo argues that DBNTC’s notice of removal was untimely because her

complaint was served on November 18, 2020, but removal was not effected

until January 14, 2021, well beyond the 30-day time limit. DBNTC responds

that removal was timely because the complaint has never been properly served

and notice of removal was filed shortly after DBNTC first learned of this case.

      A notice of removal “shall be filed within 30 days after the receipt by the

defendant, through service or otherwise, of a copy of the initial pleading setting

forth the claim for relief upon which such action or proceeding is based.” 28

U.S.C. § 1446(b)(1).      A “defendant’s time to remove is triggered by

simultaneous service of the summons and complaint, or receipt of the

complaint, ‘through service or otherwise,’ after and apart from service of the

summons, but not by mere receipt of the complaint unattended by any formal

service.” Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-

48 (1999). “Even where a defendant has actual notice of the filing of a suit,

service of process is ineffective where it does not comply with the rules of




                                        5
Case 2:21-cv-00038-SPC-NPM Document 29 Filed 03/01/21 Page 6 of 12 PageID 763




service.” Hunt v. Nationstar Mortg., LLC, 782 F. App’x 762, 764 (11th Cir.

2019) (per curiam). “In actions removed from state court, the sufficiency of

service of process prior to removal is determined by the law of the state from

which the action was removed.” Rentz v. Swift Transp. Co., Inc., 185 F.R.D.

693, 696 (M.D. Ga. 1998); Usatorres v. Marina Mercante Nicaraguenses, S.A.,

768 F.2d 1285, 1286 n.1 (11th Cir. 1985).

      Here, the parties cannot reasonably dispute that DBNTC’s notice of

removal was untimely if service was proper, and timely if service was

improper.    Thus, resolution of the motion to remand turns entirely on

resolution of DBNTC’s motion to quash.

                            MOTION TO QUASH

      Florida law sets specific requirements for serving financial institutions.

Fla. Stat. § 48.092. Financial institutions may designate a registered agent for

service of process within the state, but it is not required.       Fla. Stat. §

655.0201(2). If the financial institution has no registered agent, “service may

be made to any officer, director, or business agent of the financial institution

at its principal place of business or at any other branch, office, or place of

business in the state.” Fla. Stat. § 655.0201(3)(a).

      DBNTC is a national banking organization formed under the laws of the

United States and is authorized by the United States Department of Treasury

to transact in the business of banking and to act as a fiduciary. (Doc. 13-3).




                                        6
Case 2:21-cv-00038-SPC-NPM Document 29 Filed 03/01/21 Page 7 of 12 PageID 764




DBNTC’s main office is in Los Angeles, California and its primary trust

operations office is in Santa Ana, California. (Doc. 24-1 at 3; see Doc. 13-3).6

DBNTC does not have a branch, office, or place of business in Florida. (Doc.

24-1 at 3). Like many Deutsche Bank-affiliated entities (see Doc. 22-1 at 1;

Doc. 22-2 at 1), DBNTC maintained an office at 60 Wall Street to accept service

at that address but has not done so since March 2020 due to the COVID-19

pandemic. (Doc. 24-1 at 4).

      Since DBNTC has no registered agent, branch, office, or place of business

in Florida, Depoalo must have served DBNTC in California to comply with

Florida’s law of service. Depoalo asserts she first sought to serve Deutsche

Bank at 60 Wall Street, New York, NY, but was instructed to serve CT at 28

Liberty Street, New York, NY. This is where the defect in Depoalo’s service

begins. Depoalo equated DBNTC—Deutsche Bank National Trust Company—

with Deutsche Bank. Regardless of the connection between these two entities

(see Doc. 12) (corporate disclosure statement), Depoalo has not proved that

service upon some other Deutsche Bank entity effectuates valid service upon

DBNTC. See Amtrust N. Am. v. Sennebogen Maschinenfabrij GmbH, 2020 WL

5441407, at *11 (M.D. Fla. Aug. 25, 2020) (summons for lawsuit against



6 A cursory search on the United States Securities and Exchange Commission’s website
confirms that DBNTC is located in California. U.S. Sec. and Exch. Comm’n, Deutsche Bank
National    Trust    Co    CIK#:      0001020242,       https://www.sec.gov/cgi-bin/browse-
edgar?CIK=1020242 (last accessed March 1, 2021).




                                            7
Case 2:21-cv-00038-SPC-NPM Document 29 Filed 03/01/21 Page 8 of 12 PageID 765




German company Sennebogen GmbH served upon its American affiliate,

Sennebogen LLC, was ineffectual), R&R adopted by 2020 WL 5423203, at *1

(M.D. Fla. Sept. 10, 2020). Nor can Depoalo prove that attempted service upon

Deutsche Bank’s purported agent, CT, renders valid service upon the separate

and distinct entity of DBNTC.

      Depoalo seeks to save her service defect by arguing about the pre- and

post-COVID-19 service norms at 60 Wall Street. Levey is familiar with serving

“various Deutsche Bank entities” at 60 Wall Street. (Doc. 22-1 at 1). Before

the COVID-19 pandemic, Levey and his agents would approach the security

desk for service, then the security personnel would contact the appropriate

Deutsche Bank employee who came to the lobby to accept service. (Id. at 2).

When the COVID-19 pandemic began, 60 Wall Street became vacant and, at

some point, a paper sign was taped up that read: “Please direct all service

to: . . . CT Corporation System Registered Agent, 28 Liberty Street.” (Id. at 2,

6-9). This paper sign was updated in early December 2020 to read: “Please

direct all Deutsche Bank service EXCEPT for service [on] Deutsche Bank

National Trust Company to: . . . CT Corporation.” (Id. at 5, 10). But this

misses the mark. Florida law requires service upon DBNTC in California.

That DBNTC accepted service at 60 Wall Street before March 2020 as a

courtesy does not codify a change to statutes governing service. Moreover,

DBNTC had not designated CT as its registered agent (Doc. 24-1 at 5), and,




                                       8
Case 2:21-cv-00038-SPC-NPM Document 29 Filed 03/01/21 Page 9 of 12 PageID 766




given the many identical lawsuits handled by Depoalo’s attorney and her

colleagues, Depoalo had ample notice that CT was not a registered agent of

DBNTC and could not accept service on its behalf. Service here was defective

and must be quashed.

      Florida’s service statutes are strictly enforced. Shurman v. Atl. Mortg.

& Inv. Corp., 795 So. 2d 952, 954 (Fla. 2001). If a party fails to comply with

Florida’s service requirements, subsequent judgments are voidable. Floyd v.

Fed. Nat’l Mortg. Ass’n, 704 So. 2d 1110, 1112 (Fla. Dist. Ct. App. 1998).

DBNTC was never served. Instead, Depoalo served a purported agent of a non-

party. This service is so defective that it amounted to no notice whatsoever to

DBNTC of the uproceedings. The improper service necessitates a finding of

good cause to void the default judgment. Id.; Fed. R. Civ. P. 55(c) (permitting

court to set aside entry of default for good cause). The irony here is palpable:

Depoalo failed to appreciate the separate corporate identities of DBNTC and

Deutsche Bank where her complaint asserts a blurring of mortgage owners and

mortgage servicers caused her damages. The continued, knowingly invalid

service on non-party, non-agent CT of lawsuits against DBNTC followed by

default judgments in state court has the same stink of fraud-upon-the-court

that the numerous plaintiffs allege was perpetrated upon them. Depoalo will

not be afforded a set of rules apart from DBNTC.




                                       9
Case 2:21-cv-00038-SPC-NPM Document 29 Filed 03/01/21 Page 10 of 12 PageID 767




       Because the Court finds service was defective here, it follows that

 DBNTC’s removal to federal court was timely. DBNTC learned of the lawsuit

 and promptly removed it within the 30-day time limit. Depoalo’s motion to

 remand is denied.

                            MOTION TO STRIKE

       Depoalo moves to strike the Declaration of Ronaldo Reyes (Doc. 24-1) as

 untimely. The declaration was attached to DBNTC’s response to Depoalo’s

 motion to remand.

       Depoalo first argues the declaration should be stricken because it was

 not filed alongside DBNTC’s motion to quash. Depoalo’s argument lacks merit.

 As discussed, the motion to remand and the motion to quash are intertwined

 and resolution of one requires consideration of the other. The Court will not

 strike an affidavit because it was filed with DBNTC’s memorandum opposing

 Depoalo’s motion to remand rather than with DBNTC’s motion to quash.

 Depoalo then argues that the declaration contains hearsay because Reyes

 signed it and it was notarized in California where he works, rather than in

 New York where the service efforts took place. Reyes’ declaration is signed in

 his capacity as Vice President of DBNTC and provides sufficient foundation for

 his knowledge of DBNTC’s operations. Depoalo’s argument fails.

       Finally, Depoalo asks for leave to respond should the Court deny her

 motion to strike. This request is denied. Motion practice is not a barter




                                       10
Case 2:21-cv-00038-SPC-NPM Document 29 Filed 03/01/21 Page 11 of 12 PageID 768




 system. Depoalo’s strategic choice of responding to DBNTC’s motion to quash

 with her own motion to strike rather than submitting full substantive briefing

 is hers to make. The deadline to respond has now passed. The motion to strike

 contains ample argument responding to DBNTC’s motion to quash. The Court

 will not provide multiple opportunities to brief the same motion.

                                 CONCLUSION

       Service here was defective and DBNTC received no notice of the lawsuit.

 As soon as DBNTC learned of the state court proceeding, it appeared and

 removed this matter to federal court.         That removal was timely and

 appropriate. Until Depoalo serves DBNTC, the Court lacks jurisdiction over

 it. The Court will allow 30 days for Depoalo to properly serve DBNTC. Given

 the service irregularities in this lawsuit and the related lawsuits, if Depoalo

 fails to effectuate service, the Court will dismiss this matter with prejudice.

       Accordingly, it is now ORDERED:

       Defendant Deutsche Bank National Trust Company’s Motion to Quash

 Service of Process and Vacate Clerk’s Default (Doc. 13) is GRANTED. Service

 is QUASHED and the default entered against Deutsche Bank National Trust

 Company in state court is VACATED.

       Plaintiff Darleen Depoalo’s Motion for Remand (Doc. 21) is DENIED.

       Plaintiff Darleen Depoalo’s Motion to Strike Untimely Hearsay

 Declaration and/or for Leave to Reply (Doc. 26) is DENIED.




                                        11
Case 2:21-cv-00038-SPC-NPM Document 29 Filed 03/01/21 Page 12 of 12 PageID 769




       Plaintiff Darleen Depoalo must serve Defendant Deutsche Bank

 National Trust Company within 30 days of this Order. Failure to comply will

 result in the Court dismissing this matter with prejudice.

       DONE and ORDERED in Fort Myers, Florida on March 1, 2021.




 Copies: All Parties of Record




                                       12
